Citation Nr: 0021579	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  92-06 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased rating for post-operative 
residuals of a right inguinal hernia, currently evaluated as 
10 percent disabling.

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
October 1961.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a rating action of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In an October 1995 decision, the 
Board determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a back disability, denied a claim for an 
increased rating for a right inguinal hernia and denied a 
claim for an earlier effective date for the assignment of 
compensation benefits for the right inguinal hernia.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).

In February 1997, the Court granted a joint motion to vacate 
the October 1995 Board decision as to the issue of whether 
new and material evidence had been submitted to reopen the 
claim of service connection for a back disability and 
remanded that issue to the Board.  

In a September 1997 order, the Court vacated a decision 
issued earlier that same month and affirmed the Board's 
October 1995 determination regarding the effective date 
question and remanded the issue of increased rating to the 
Board for further development.  In February 1998, the Board 
remanded those issues pursuant to the Court's order.

The veteran has since perfected an appeal as to a July 1998 
RO decision which denied a claim of TDIU.  

REMAND

The veteran appeared at a personal hearing before the 
undersigned Member of the Board sitting at the RO in April 
2000.  At that time, he submitted additional evidence and 
specifically requested that the evidence by reviewed by the 
RO prior to its submission to the Board.  To date, however, 
the RO has not documented their review of that evidence.  As 
such, the Board is required by regulation to refer this 
evidence to the RO for review and preparation of a 
supplemental statement of the case should the benefits sought 
continue to be denied.  38 C.F.R. §§ 19.31, 20.1304 (1999).  

The Board notes that the recently submitted evidence includes 
a statement from a Dr. Morgan pertinent to each of the issues 
on appeal.  Dr. Morgan noted the veteran's history of post-
service back injury, but indicated that pain associated with 
the service-connected right inguinal hernia "could cause 
[the veteran] to flex his lumbar spine in such a way that 
could result in chronic lumbosacral spine sprain."  Dr. 
Morgan also indicated that the veteran wore a back brace to 
support his lumbar spine which prohibited him from wearing a 
truss; as a result, the hernia protruded.  As a result of 
pain in the lumbar spine and right groin, it was Dr. Morgan's 
opinion that the veteran was unable to sustain employment.  

With regard to the claim for increase, the veteran has been 
afforded VA examinations in May 1993 and June 1998; however, 
the Board finds another examination is warranted.  The most 
recent VA examination included the examiner's observation 
that a truss "can be" worn for temporary pain relief.  Dr. 
Morgan's statement appears to indicate that the veteran 
cannot wear a truss.  What remains unclear is whether the 
veteran meets the criteria for a 30 percent rating.  Further 
examination is warranted to clarify the presence or absence 
of symptoms required for the 30 percent rating.  See 
38 C.F.R. §§ 4.2, 4.7.

In light of Dr. Morgan's April 2000 statement, as well as a 
December 1988 statement by Barry H. Brooks, M.D.,-who while 
noting that the appellant sustained a postservice industrial 
back injury in 1985 opined that the appellant's multiple 
hernia repairs and strains aggravated a herniated lumbar 
disc,-the Board concludes that the veteran should be 
afforded another VA examination in order to determine the 
likely etiology of any current back disability.  As noted by 
the Board in the February 1998 remand, adjudication of the 
claim of service connection must include consideration of 
Allen v. Brown, 7 Vet. App. 439 (1995).

Finally, the Board notes that the veteran has been receiving 
Social Security disability benefits since approximately 1993, 
due to back and groin injuries.  The record includes a copy 
of the May 1993 award letter from the Social Security 
Administration (SSA); however, it does not appear that 
records considered by SSA have been obtained.  In order to 
ensure that the Board has a thorough and complete record in 
the adjudication of his claim, the RO should attempt to 
obtain all records relating to his Social Security benefits.  
Hayes v. Brown, 9 Vet. App. 67, 74 (1996); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

In light of the foregoing, the Board finds that further 
development is in order prior to appellate disposition of the 
veteran's claims.  Accordingly, the Board will REMAND the 
case to the RO for the following action:

1.  The RO should contact the veteran in 
order to obtain information concerning 
any health care providers who may possess 
additional records pertinent to his 
claims that are not currently of record.  
After securing any necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  The RO should contact the SSA to 
obtain any records pertaining to an award 
of disability benefits to the veteran.  
The request should include copies of 
award letters, administrative or 
appellate decisions and hearing 
transcripts, if applicable, and all 
medical records relied upon concerning 
claims or appeals filed by the veteran 
for SSA benefits. 

3.  After completion of the foregoing, 
the veteran should be afforded an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of any demonstrated back 
disability.  The examination should be 
conducted by an examiner who has not 
previously treated the veteran.  All 
indicated testing in this regard should 
be performed and the claims folders must 
be made available to the examiner for 
review.  Based on the examination and 
review of the case, the examiner is 
requested to express an opinion whether 
it is at least as likely as not that any 
diagnosed back disability is the result 
of disease or injury in service, or 
whether any current back disability was 
caused or is aggravated by post-operative 
residuals of a right inguinal hernia.  
The examiner must specifically comment on 
the December 1988 and April 2000 
statements from Drs. Brook and Morgan.  A 
complete rationale for all opinions 
expressed must be provided. 

4.  The veteran should be afforded an 
appropriate VA examination in order to 
determine the current severity of his 
post-operative residuals of a right 
inguinal hernia.  The examination should 
be conducted by an examiner who has not 
previously treated the veteran.  All 
indicated testing in this regard should 
be performed and the claims folders must 
be made available to the examiner for 
review.  The examiner should record 
pertinent medical complaints, symptoms 
and clinical findings and comment on the 
functional limitation, if any, caused by 
the veteran's disability.  The examiner 
should specifically indicate whether the 
veteran has a small, post-operative, or 
an unoperated irremediable right hernia 
which is not well supported by a truss, 
or which is not readily reducible.  The 
examiner must also indicate whether it is 
at least as likely as not that the 
veteran's service-connected post-
operative residuals of a right inguinal 
hernia caused or aggravates any back 
disability.  If any functional impairment 
caused by a back disorder cannot be 
dissociated from the service-connected 
hernia residuals, the examiner should so 
indicate.  In addressing these questions, 
the examiner must specifically comment on 
the December 1988 and April 2000 
statements by Drs. Brook and Morgan.  If 
the examiner finds that the veteran is 
unemployable, the opinion must state 
whether this finding is the result of the 
service-connected right hernia residuals, 
nonservice-connected disabilities, or 
both.  A complete rationale for any 
opinion offered must be provided. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action must be taken.  

6.  Thereafter, the RO should again 
review the veteran's claims, to 
specifically include all evidence added 
to the file since the last supplemental 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


